Title: To James Madison from Joseph Hamilton Daveiss, 19 September 1801 (Abstract)
From: Daveiss, Joseph Hamilton
To: Madison, James


19 September 1801, Frankfort. Hopes the enclosed statement of Kentucky federal court cases will be received in due time. Delay was caused by his long absence from Kentucky.
  

   RC and enclosure (DNA: RG 59, ML). RC 1 p. Enclosure (31 pp.) is a list in two parts of suits pending in the U.S. circuit court for Kentucky and of suits ended by a decision or judgment; certified as a true statement by Thomas Tunstall, clerk of the circuit court, 19 Sept. 1801. An abstract of the list is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:323. See also JM to Jefferson, 25 Feb. 1802.

